Citation Nr: 0526792	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-13 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to a higher initial evaluation for degenerative 
joint disease of the left fifth metatarsophalangeal joint 
(MTPJ), evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty in the United States Army 
from June 1968 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota that assigned an initial 20 percent evaluation for the 
appellant's left fifth toe disability.

The Board notes that while the case was in appellate status 
the RO increased the appellant's disability evaluation for 
the left little toe disability from 10 to 20 percent, 
effective December 6, 2000; however, it is presumed that he 
is seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded." AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The appellant has appealed the initial 20 percent rating that 
was assigned for his left fifth toe disability.  The 
appellant is, in effect, asking for a higher rating effective 
from the date service connection was granted.  Consequently, 
the Board will consider the entire time period in question, 
from the effective date of the grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the rating issue is as set out on the title page.

In August 2005, the appellant submitted a motion to advance 
his case on the docket based on severe financial hardship due 
to a back injury that kept him from working.  He submitted 
evidence indicating that he had been in receipt of temporary 
total benefits and that he would receive temporary partial 
benefits after his return to work one day per week.  In an 
August 2005 ruling, a Deputy Vice Chairman of the Board 
denied the appellant's motion based on insufficient evidence 
of financial hardship.  38 U.S.C.A. § 7107(a); 38 C.F.R. 
§ 20.900(c).




FINDINGS OF FACT

1.  The appellant walks with a gait that favors the left 
foot, and he has tenderness on the plantar aspect of the left 
fifth MTPJ, dorsal dislocation of the fifth left MTPJ, a very 
tight extensor tendon and crepitus on motion as well as pain 
on use and excessive fatigability on use.

2.  There is radiographic evidence of a partial dislocation 
at the left fifth MTPJ; loss of joint space at the left fifth 
MTPJ with hammertoe deformity; and a small bone chip on the 
lateral plantar aspect of the left fifth MTPJ.

3.  Neither a severe foot injury nor loss of use of the left 
foot has been demonstrated.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for the appellant's left fifth toe disability have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 4.59, 4.68, 4.71a, 
Diagnostic Codes 5010, 5172, 5282, 5283, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A December 2001 letter from a private podiatrist states that 
the appellant had reported a shrapnel injury in service over 
the top of his left foot and that the appellant had reported 
increasing pain in the area over the prior two to three 
years.  The podiatrist stated that physical examination of 
the appellant's left foot had revealed a dislocated fifth 
left toe, as well as arthritic changes at the left fifth 
metatarsophalangeal joint (MTPJ).  The podiatrist noted that 
the appellant would be facing future surgery to repair the 
condition. 

In July 2002, the appellant underwent a VA foot examination; 
he complained of recurring foot pain in the area of the base 
of the fifth left little toe.  He said that the pain occurred 
with any pressure and with any prolonged walking or standing.  
The appellant said that he wore shoe inserts and extra-wide 
footwear.  On physical examination, there was no gross bony 
deformity of the left foot.  There was no edema of the left 
foot.  The appellant's gait favored the left foot.  There was 
a palpable tenderness to the plantar aspect of the left fifth 
MTPJ.  The appellant was able to heel walk, but he favored 
the lateral aspect of the left foot on toe walking.  There 
was indication of pain on use and excessive fatigability on 
use.  There was no evidence of incoordination or further loss 
of function.  Radiographic examination revealed trace 
spurring at the base of the fifth left metatarsal head.

A September 2003 office note from the appellant's private 
podiatrist indicates that the appellant had complained of 
pain at most times, not only within the left fifth toe, but 
also in the ball of the foot.  He complained of almost 
immediate pain on standing and walking and said that his 
walking was limited to three to four blocks.  He also said 
that his pain increased with activity.  On physical 
examination, the appellant demonstrated intact sensation to 
all digits of both feet.  The appellant had flexible 
hammertoes 2-5 on the right and 2-4 on the left, with the 
fifth left toe significantly more contracted and rigidly 
hammered.  The podiatrist stated that this was a nonreducible 
deformity.  The appellant had a dorsal dislocation of the 
MTPJ of the left fifth toe.  The extensor tendon was very 
tight.  There was crepitus on range of motion of the toe.  
Radiographic examination revealed loss of joint space of the 
left fifth MTPJ with hammertoe deformity.  There was a small 
bone chip on the lateral plantar aspect of the left fifth 
MTPJ, as well as a partial dislocation of that joint.  The 
podiatrist noted that the appellant would probably require 
some form of surgery in the future.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Evidence of the level of 
disability is found in the report of the VA examination 
conducted in July 2002; in the private podiatrist's reports 
dated in December 2001, and September 2003; and in various 
written statements provided by the appellant.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that the appellant appealed the initial 20 
percent evaluation for his left fifth MTPJ disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
held, in Fenderson v. West, 12 Vet. App. 119 (1999), that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then-current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of "staged" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period in question.  The left fifth toe issue 
before the Board is consequently taken to include whether 
there is any basis for a higher rating at any time since the 
award of service connection became effective.  

The appellant contends that his left little toe disability is 
more severely disabling than reflected by the initial 
disability evaluation.  He maintains that his toe condition 
warrants an evaluation in excess of the 20 percent initial 
rating.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered.  38 C.F.R. 
§ 4.20.

In reference to joints in general, the Board must consider, 
in assessing the extent of a joint disability, such factors 
as limitation of or excessive motion, weakened motion, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing should be considered.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In addition, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The applicable regulations contain a number of schedular 
provisions relating to the toes and feet.  The Board observes 
that among those generally applicable to the feet, Diagnostic 
Codes 5279 (pertaining to metatarsalgia), 5280 (pertaining to 
unilateral hallux valgus), 5281 (pertaining to hallux 
rigidus), and 5282 (pertaining to hammer toes) do not provide 
a basis for a higher rating in this case because the maximum 
evaluation afforded by each of them is 10 percent.  The 
veteran is service connected for arthritis, which requires 
that consideration be given to limitation of motion of the 
affected joint.  Diagnostic Code 5010-5003.

Diagnostic Code 5283, which pertains to the evaluation of the 
malunion or nonunion of the tarsal or metatarsal bones, 
provides a 10 percent rating when moderate; a 20 percent 
rating when moderately severe; and a 30 percent rating when 
severe.  If there is actual loss of use of the foot, a 40 
percent evaluation is provided.  In this case, there is 
radiographic evidence of one small bone chip on the lateral 
plantar aspect of the left fifth MTPJ, as described by the 
appellant's private podiatrist.  Thus, malunion or nonunion 
of the tarsal or metatarsal bones has not been shown.

The appellant's fifth left toe disability has been rated 
under Diagnostic Code 5284--foot injuries, other.  Under 
Diagnostic Code 5284, injury of the foot is rated 10 percent 
when moderate; 20 percent when moderately severe; and 30 
percent when severe.  Actual loss of use of the foot is rated 
at 40 percent. 

The Board notes that the General Counsel for VA, in a 
precedent opinion dated August 14, 1998, (VAOPGCPREC 9-98) 
held that if a disability rating was established under 
Diagnostic Code 5284, the availability of a separate rating 
under Diagnostic Code 5003/5010 and the applicability of 
sections 4.40, 4.45, and 4.59 depended upon the 
manifestations compensated under Diagnostic Code 5284.  It is 
noted that Diagnostic Code 5284 does not specifically 
contemplate limitation of motion.  However, VA's General 
Counsel has held that depending on the nature of the foot 
injury, Diagnostic Code 5284 (foot injuries) may involve 
limitation of motion and would require consideration of 
38 C.F.R. §§ 4.40, 4.45.  VAOPGCPREC 9-98.

Given the nature of the appellant's disability, the Board 
finds that limitation of motion is involved, as well as pain 
on use.  This is specifically contemplated by the fact that 
he is service connected for arthritis, which in turn is rated 
based on limitation of motion.  Diagnostic Code 5003.  The 
Board finds that the 20 percent rating assigned under 
Diagnostic Code 5284 contemplates pain on use, in large 
measure because the July 2002 VA examiner indicated abnormal 
findings of tenderness below the fifth MTPJ, along with pain 
and excess fatigability.  The assigned initial rating of 20 
percent reflects the extent of the appellant's pain and the 
related functional impairment that he experiences as a 
consequence of the left fifth toe disability, especially 
during prolonged walking and weightbearing.  See DeLuca, 8 
Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Consequently, assigning a separate rating under Diagnostic 
Code 5003 is not appropriate.  38 C.F.R. § 4.14 (the 
evaluation of the same disability under different criteria is 
to be avoided).

Under Diagnostic Code 5284, a claimant would be entitled to a 
30 percent rating if his foot disability were severe.  The 
evidence shows that the appellant has difficulty with pain on 
use, a gait that favors the left foot and excess 
fatigability.  There is no persuasive evidence of a severe 
foot injury.  Given that a 20 percent rating is warranted for 
"moderately severe" disability, and because a higher rating 
is not warranted unless there is "severe" disability, the 
Board finds that the appellant's problems with pain and 
excess fatigability in the fifth left toe are best 
approximated by the 20 percent rating.  Diagnostic Code 5284.  
While the appellant has contended that because surgical 
treatment is indicated in 'severe' disease and because he has 
been told that he will need surgery in the future he is 
therefore entitled to a 30 percent evaluation under 
Diagnostic Code 5284, the Board notes that the regulations do 
not refer to surgery in the classification of severity.  
Furthermore, the appellant apparently has not, even by his 
own examiner's estimation, arrived at the point where surgery 
is now required.  

Another factor to consider is the degree of pain a veteran 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The appellant has described to 
physicians his subjective complaints of chronic pain and pain 
on use, and recent objective medical evidence did show 
crepitus and increased fatigability.  Although the most 
recent objective medical evidence does not show any findings 
of muscle spasm, weakness or atrophy, the appellant was noted 
to exhibit some radiographic evidence of a partially 
dislocated toe and a bone chip.  In addition, the appellant 
has consistently complained of left toe pain that is worse on 
use; he did not report any incapacitating episodes.  The 
Board thus finds that the appellant's complaints of pain and 
limitations upon activity as a result the left fifth MTPJ 
arthritis are adequately contemplated by the currently 
assigned disability rating which encompasses a moderately 
severe degree of overall impairment.

The Board also considered the provisions of Diagnostic Code 
5172 that provide for a 20 percent evaluation for the 
amputation of one or two toes with the removal of the 
metatarsal head.  Significantly, however, the level of 
disability manifested by the appellant has never been 
analogous to that expected with amputation of the toe with 
removal of the metatarsal head.  

Furthermore, the combined rating for any residuals of the 
service-connected left little toe disability cannot exceed 
the "Amputation Rule" set forth in 38 C.F.R. § 4.68.  The 
Amputation Rule states, in pertinent part: "[t]he combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68.  An issue for 
resolution is what the hypothetical elective level of the 
amputation would be.  In this case, the Board will assume 
metatarsal involvement.  Under Diagnostic Code 5172, 
amputation of toes (other than the great toe), with removal 
of the metatarsal head warrants a 20 percent evaluation when 
one or two toes are involved.  A higher evaluation of 30 
percent is available for amputation of all toes without 
metatarsal loss, however the appellant's disability involves 
only the one toe.  Loss of use of the left foot has not been 
clinically demonstrated and therefore, Diagnostic Code 5167 
is not for application.  

Thus, none of the Diagnostic Codes discussed above provide a 
basis for an increased rating for the left little toe 
disability.  The rating schedule does not provide a basis for 
an increased evaluation for the appellant's left little toe 
disability given the physical findings in this case and a 
rating in excess of 20 percent for appellant's service-
connected residuals of a left fifth toe disability is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.20, 4.40, 4.68, 4.71a, 4.118, 4.124a, Diagnostic 
Codes 5010, 5172, 5277-5284.

It is reiterated that a 20 percent evaluation is the maximum 
allowed for the amputation of one toe.  38 C.F.R. Part 4, 
Diagnostic Code 5156.  Because the "Amputation Rule" set 
forth in 38 C.F.R. § 4.68 and Diagnostic Code 5172 provides a 
maximum 20 percent combined rating for residuals of an 
amputation of a toe with metatarsal involvement, a rating in 
excess of 20 percent for appellant's service-connected left 
toe arthritis would not be warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.68, 4.71a, 
4.118, 4.124a, Diagnostic Codes 5010, 5172, 5277-5284.

There is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the left fifth toe 
disability than that commensurate with the assigned rating.  
Therefore, the regular schedular standards, with the 20 
percent evaluation currently assigned, adequately compensate 
appellant for any adverse industrial impact caused by his 
left little toe disability.

The appellant has indicated that he should be rated as more 
than 20 percent disabled for his left fifth toe disability 
due to his symptomatology.  However, the appellant, as a 
layperson, is not considered competent to offer an opinion as 
to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  Competent medical 
evidence is required.  The clinical assessments of record 
discussed above are considered persuasive as to the 
appellant's degree of impairment due to his left little toe 
disability since they consider the overall industrial 
impairment due to his left fifth toe.

Because this is an appeal from the initial rating for the 
left fifth toe disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability and, therefore, does 
not support the assignment of a staged rating.

As discussed above, there were higher ratings for a foot 
disability, but the required manifestations had not been 
shown in this case.  The Board further finds that an 
extraschedular evaluation is not warranted for the 
appellant's service-connected left fifth toe disability at 
issue in this case because the evidence does not show that it 
presents an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  The appellant has not required any 
hospitalization for his left fifth toe; nor has he required 
any extensive treatment.  Furthermore, the appellant has not 
reported losing exceptional amount of work due to his left 
little toe; he worked, as noted by his private podiatrist, as 
a truck driver and mail handler who pushed large pallets of 
mail onto and off of his truck.  The appellant has not 
offered any objective evidence of any symptoms due to his 
left fifth toe disability that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

The findings needed for an evaluation in excess of 20 percent 
are not demonstrated in the evidence of record.  Because the 
preponderance of the evidence is against the claim for a 
higher initial rating, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.  The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claim for a higher rating in 
the December 2002 and 2003 rating decisions, as well as the 
discussion in the Statement of the Case (SOC).  Moreover, 
VCAA notice as to the underlying service connection claim was 
provided in July 2002.  Therefore, VCAA notice as to the 
downstream issue of entitlement to a higher rating is not 
required.  See VAOPGCPREC 8-2003.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded a VA 
medical examination.  Private medical evidence was provided 
by the appellant and associated with the claims file.  The 
appellant did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him.  
The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In April 2004, the appellant was informed that he could 
submit additional evidence; no more evidence was thereafter 
submitted.  The appellant was given more than one year in 
which to submit evidence.  Therefore, the Board finds that VA 
has completed its duties under the VCAA and all applicable 
law, regulations and VA procedural guidance.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107 (West 2002).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for the appellant's left fifth MTPJ disability is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


